HoCH, J.
(concurring): With commendable frankness the appel-lees concede that the act under scrutiny is wholly special in character, although it wears, however artificially, the form of a general law. They agree that at the time of its enactment everyone fully understood that the act was intended to apply and would apply solely to Johnson county. Moreover, the facts and circumstances, as set forth in the findings of the trial court, were clearly of such a character that a general law could not well have been made applicable. Such being the case, no reason appears why the draftsman thought it necessary, apparently, to obscure the enactment’s character as a special act and by artificial and arbitrary provisions make it sound like a general law. Had this not been done, it would not now be necessary for this court to look through and behind the disingenuous provision that the act “shall apply only to such counties in the state as shall border on or be contiguous to two cities, each of which shall have a population of more than 115,000, and located either within or without the state of Kansas,” and find the real purpose and nature of the enactment. That purpose being lawful and proper, and a special act being required to make it effective, the act does not contravene the provisions of article 2, section 17, of the constitution. It would be unfortunate, however, in my opinion, if this decision were to be regarded as any sort of approval of the bad legislative practice of enacting special acts under the guise or disguise of general acts. The practice, perhaps harmless at times, has too often been employed in an artful effort to accomplish selfish ends that could not otherwise be accomplished. I venture, therefore, to repeat what I said in a dissenting opinion in the recent case of Rural High School v. Brown County Comm’rs, 153 Kan. 49, 54, 109 P. 2d 154. “If a local situation exists which properly calls for legislative attention and the particular facts make a general law inapplicable, there is no reason why it should not be openly and frankly presented as such, and there is nothing in the constitution which would invalidate it simply because it is special in character.”
A brief additional word on the question of constitutionality here presented: the findings of the trial court and the instant opinion of this court make frequent reference to “emergency.” Some of these references may seem to carry the idea that the existence of an “emergency” or a legislative or judicial declaration that an “emergency” exists clothes the legislature with power to act. If that in*567ference or conclusion is implicit in anything that has been said, I cannot subscribe to the argument, and in my opinion it would be a dangerous principle to enunciate. Emergencies may provide the occasion for the exercise of legislative power, already existing, but the emergency does not create the power. (Home Building & Loan Assoc. v. Blaisdell, 290 U. S. 398, 78 L. Ed. 413, 88 A. L. R. 1481, 1488.) The existence of grave dangers threatening the nation is con-cededly the occasion for the expanded program of national defense and for the location by the federal government — as an incident of that program — of an airport in Johnson county. All this is pertinent in narration of the facts. But as far as the constitutional power of the legislature to enact the instant measure is concerned, the issue does not turn, in my opinion, upon any consideration of “emergency.” It turns wholly upon the essential fact that the establishment of this airport, a lawful project in the public interest, requires the conferring of special authority upon officials of Johnson county, and that the particular circumstances make it a case where a general law would not be applicable.
DawsoN, C. J., and Wedell, J., join in the foregoing concurring opinion.